USDC IN/ND case 2:20-cr-00057-JTM-JPK document 38 filed 10/30/20 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA                    )
                                            )
              v.                            )      No. 2:20 CR 57
                                            )
JARRON D PRICE                              )

                                  OPINION and ORDER

       This matter is before the court on defendant Jarron Price’s motion to suppress.

(DE # 30.) For the reasons that follow, defendant’s motion will be denied.

I.     BACKGROUND

       Following a traffic stop of a vehicle in which he was a passenger, Price was

charged with knowingly possessing a firearm as a felon, in violation of 18 U.S.C. §

922(g)(1). (DE # 16.) Price now moves to suppress all statements made during or

subsequent to his arrest, all tangible items that were seized from him during his arrest –

including the firearm, and the testimony of all law enforcement officers regarding his

arrest and the search of his person and vehicle. (DE # 30.)

       Price argues that Detective Sergeant John Riordan conducted the traffic stop in

violation of Indiana law. (Id. at 1-2.) The parties agree that on the day of Price’s arrest,

Detective Sergeant Riordan was driving an undercover Hammond Police Department

vehicle and was wearing plain clothes. (Id. at 2; DE # 34 at 1.) Price argues that the

traffic stop violated Indiana Code § 9-30-2-2, which prohibits a law enforcement officer

from making an arrest, or issuing a traffic information and summons, for a violation of

an Indiana state or local traffic law unless, at the time of the arrest, the officer is
USDC IN/ND case 2:20-cr-00057-JTM-JPK document 38 filed 10/30/20 page 2 of 4


wearing a distinctive uniform and badge of authority, or is operating a motor vehicle

that is clearly marked as a police vehicle. This section does not apply when there is a

uniformed officer present at the time of the arrest. Ind. Code § 9-30-2-2.

       The parties dispute whether Detective Sergeant Riordan made the stop, or

whether Officer Huerta, a uniformed officer driving a marked police vehicle,

conducted the stop. (See DE # 34 at 2.) This dispute is immaterial because Price’s

motion to suppress must be denied as a matter of law, regardless of whether there was

a uniformed officer at the scene when Price’s vehicle was stopped.

II.    DISCUSSION

       A.     No Hearing Required

       As a preliminary matter, this court will deny Price’s request for a hearing. “A

defendant who requests a suppression hearing must present definite, specific, detailed,

and nonconjectural facts . . . demonstrat[ing] that there is a disputed material issue of

fact. Reliance on vague, conclusory allegations is insufficient.” United States v. Clark, 935

F.3d 558, 568 (7th Cir. 2019) (internal citations and quotation marks omitted). See also

United States v. Martin, 422 F.3d 597, 602 (2005) (“Evidentiary hearings are necessary

only when the party requesting the hearing identifies a significant, disputed factual

issue that must be resolved.”).

       Here, Price has not identified any disputed material issue of fact. As discussed in

the following section, even assuming that events transpired in the manner that Price

alleges, Price has not identified any violation of his constitutional rights. Because Price

has not raised any material factual dispute on which the resolution of this motion

                                              2
USDC IN/ND case 2:20-cr-00057-JTM-JPK document 38 filed 10/30/20 page 3 of 4


depends, the court will rule on the motion without a hearing. See Martin, 422 F.3d at

603.

       B.     Motion to Suppress

       Price’s motion to suppress must be denied. Even if this court assumes that there

was no uniformed officer, or officer in a marked police vehicle, at the time of the traffic

stop, the fact that the traffic stop violated § 9-30-2-2 would be irrelevant. “[F]ederal

standards control the admissibility of evidence in a federal prosecution even though the

evidence was seized by state officials and would not be admissible in state court.”

United States v. Singer, 943 F.2d 758, 761 (7th Cir. 1991). “[I]t is not the province of the

Fourth Amendment to enforce state law.” Virginia v. Moore, 553 U.S. 164, 178 (2008)

(“[W]hile States are free to regulate [warrantless arrests] however they desire, state

restrictions do not alter the Fourth Amendment’s protections.”). The Seventh Circuit

has “held repeatedly that evidence may be used whether or not its acquisition violated

state law.” United States v. Wilderness, 160 F.3d 1173, 1175 (7th Cir. 1998); see also United

States v. Bruce, 550 F.3d 668, 673 (7th Cir. 2008); United States v. Quintanilla, 218 F.3d 674,

679 (7th Cir. 2000); United States v. Delaporte, 42 F.3d 1118, 1119 (7th Cir. 1994).

       Here, Price’s only argument in support of his motion to suppress is that the

traffic stop violated § 9-30-2-2. Price does not argue that the officers lacked probable

cause to conduct the stop in the first instance. And, as Price concedes in his reply, there

is no federal requirement that a uniformed officer, or an officer in a marked police

vehicle, conduct a traffic stop or other seizure. See e.g. Whren v. United States, 517 U.S.



                                               3
USDC IN/ND case 2:20-cr-00057-JTM-JPK document 38 filed 10/30/20 page 4 of 4


806, 817 (1996) (police officers acted reasonably in stopping the defendant’s car, even

though they violated regulations limiting the authority of plainclothes officers in

unmarked vehicles); Mudd v. City of Fort Wayne, 732 F. App’x 471, 472 (7th Cir. 2018)

(plaintiff’s allegation that officer violated § 9-30-2-2 could not provide a basis for a

Fourth Amendment claim); Bridgewater v. City of Indianapolis, No. 114CV01370JMSMJD,

2016 WL 1117646, at *9 (S.D. Ind. Mar. 22, 2016) (rejecting argument that § 9-30-2-2

affected the constitutionality of traffic stop). Because Price has not identified any

federal basis on which the evidence should be suppressed, his motion must be denied.

III.   CONCLUSION

       For the foregoing reasons, the court DENIES defendant Jarron Price’s motion to

suppress. (DE # 30.)

                                           SO ORDERED.

       Date: October 30, 2020

                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                              4
